Citation Nr: 1441983	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-39 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for diabetes.

2.  Entitlement to an initial compensable evaluation for narrow angle glaucoma associated with diabetes.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Denver, Colorado, currently has jurisdiction over the appeal.

The Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is of record.

In an April 2012 rating decision, the RO increased the evaluation for diabetes to 40 percent, effective March 26, 2012.

In November 2012, the Board granted an initial evaluation of 40 percent for diabetes effective December 1, 2006, and remanded the issues of entitlement to an initial rating in excess of 40 percent and entitlement to a TDIU for additional development.  The additional development has been completed to the extent possible.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's diabetes has been manifested by a need for insulin, restricted diet, and regulation of activities; but without episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider and noncompensable complications.

2.  Narrow angle glaucoma associated with diabetes has not been manifested by  impairment of visual acuity or incapacitating episodes.

3.  The preponderance of the evidence is against the claim for individual unemployability by reason of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 40 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2013). 

2.  The criteria for entitlement to an initial compensable evaluation for narrow angle glaucoma associated with diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.79, Diagnostic Codes 6012, 6013, 6066 (2013).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.14, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for VA benefits, the VA has a duty to notify and assist claimants in substantiating the claim for benefits.  

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable decision on the claim.  

The appeal for higher initial ratings for service-connected diabetes and narrow angle glaucoma arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.

A letter sent to the Veteran in December 2012, prior to the initial adjudication of the claim for a TDIU, provided notice of the type of evidence necessary to establish entitlement to a TDIU.  The Veteran was notified of what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  

The Veteran's service treatment records and post-service VA treatment records have been associated with the claims folder.  The Veteran was afforded VA examinations in November 2006 and March 2012.  The examinations are adequate for rating purposes because they contain a discussion of the pertinent medical history as well as clinical findings sufficient for the Board to decide the claims.

In December 2012, pursuant to the Board's remand directives, the RO sent the Veteran a letter requesting that he provide, or authorize VA to obtain, medical records from a private physician in Walsenburg, Colorado, that he identified at his hearing.  He was also asked to provide any employment and medical records related to unemployability; to complete a VA Form 21-8940, Formal Application for Compensation Based on Unemployability; and have his last employer complete a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits.  No response was received to this letter.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  The VLJ who chairs a hearing is to fully explain the issues and suggest the submission of evidence that may have been overlooked.  

At the hearing, the undersigned identified the issues on appeal and explained the basis for establishing an increased rating.  During the hearing the Veteran was asked questions directed at identifying whether he had symptoms meeting the schedular criteria for a higher rating, and he also volunteered his pertinent treatment history and symptoms associated with his disabilities, particularly his diabetes and glaucoma.  The undersigned also sought to identify any pertinent evidence not currently associated with the claims file.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

There is no indication in the record that any additional evidence that VA could obtain, which would be relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

The Veteran's entire history is reviewed when assigning disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Diabetes

The Veteran seeks a higher initial rating for his service-connected diabetes.  He is currently in receipt of a 40 percent rating effective December 1, 2006, which is also the effective date for service connection.

According to DC 7913, a 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  

Note 1 to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.

The Veteran's service treatment records show his diabetes was initially diagnosed in 2004 and treated with diet and oral hypoglycemic agents.  The records reflect that he had poorly-controlled blood sugars that were very sensitive to insulin and activity.  Specifically, his blood sugars were noted to rapidly decrease with any increased activity.  He experienced several hypoglycemic episodes in the year following the initial diagnosis of diabetes, some of which resulted in hospitalization.  He was placed on insulin pump therapy beginning in February 2005.  A June 2005 report from a Medical Board evaluation indicates the Veteran was unable to exercise on a regular basis due to decreasing blood sugars with increased activity.  He was determined to be fit for limited duty only.  

At a VA examination in November 2006, an examiner noted that treatment of the diabetes consisted of insulin injections and avoidance of strenuous activities to prevent hypoglycemic reactions.  The examiner also noted that the Veteran had been hospitalized for hypoglycemia an average of three times per year, but with only one hospitalization in the past 12 month period.  On average, he visited the doctor six times per year for his diabetes.  There was no history of diabetic ketoacidosis.  The diabetes did not affect his eyes, skin, heart, arteries or kidneys, and the Veteran denied impotence.  

VA endocrinology clinic records dated between September 2010 and April 2012 show the Veteran visited the endocrine clinic every three months for diabetes evaluations.  The notes also show the Veteran experienced episodes of hypoglycemia, but none had required hospitalization since the first year or so that he had been diagnosed with diabetes.  By January 2012, his hypoglycemia was noted to be much less frequent.  There were no episodes of ketoacidosis and no evidence of associated neuropathy, gastrointestinal problems, vision disturbances, or renal disease.  The Veteran consistently reported that he had a very active lifestyle, worked as a farrier (horseshoer), and worked hard on his ranch.  

Endocrinology clinic notes dated in April 2012 show that the Veteran's blood sugars had improved and he was doing well.  He had not been seen since his last evaluation in January 2012.  His blood sugars and A1C were reportedly improved.  The notes indicate that he occasionally had episodes of hypoglycemia, but they were mild and less frequent.  No other diabetic complications were noted, including retinopathy, peripheral neuropathy, nephropathy, gastroparesis, erectile and urinary dysfunction.  

At a VA examination in March 2012, treatment of diabetes was reported to consist of insulin injections and regulation of activities.  There were no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the past 12 months.  The examiner noted that the Veteran had been transported to the emergency room for hypoglycemia numerous times, but not in the last several years.  There was no progressive unintentional weight loss or progressive loss of strength attributable to diabetes in the past 12 months.  The Veteran had no diabetic-related conditions other than narrow angle glaucoma.  

The Veteran informed the examiner that he last worked 18 months ago, i.e., October 2010, as a maintenance man for the school district.  He stated that he was let go due to recurrent prostration from hypoglycemia.  He also reported he was a trained farrier and worked on his ranch in order to maintain it.

At the August 2012 hearing, the Veteran testified in service he was told not to engage in strenuous activities, without close monitoring and some support/another person present, in case his blood sugar dropped.  He also testified that his blood sugar routinely dropped and was unpredictable with any kind of exercise and physical activity. 

Based on the evidence, the Board finds that the criteria for a 60 percent rating under DC 7913 have not been met.  

The evidence shows the Veteran's diabetes mellitus has required treatment with diet, insulin and regulation of activities.  There have not been any episodes of ketoacidosis.  While the diabetes has manifested with recurrent episodes of hypoglycemia since its onset, there have not been any hypoglycemic episodes which have required hospitalizations since service connection was granted, that is, since December 1, 2006.  The record also demonstrates that at least since 2012, the Veteran's hypoglycemic episodes have been less frequent and mild.  

The evidence also reflects that since the grant of service connection, the Veteran has not had required visits to his diabetic care provider twice a month.  Rather, he visits his diabetic care providers at least every three months.  For these reasons, the evidence of record does not support the assignment of a 60 percent disability rating.  

The Veteran's lay testimony is considered credible, and the Board does not doubt that he experiences difficulty with respect to his diabetes.  However, the criteria for a higher rating under DC 7913 are conjunctive, not disjunctive.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  As the Veteran's diabetes does not manifest with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, in addition to his need for insulin, restricted diet, and regulation of activities; a higher rating is not warranted under DC 7913.

Narrow Angle Glaucoma Associated with Diabetes

The Veteran's narrow angle glaucoma is considered part of the diabetic process under DC 7913.  This disability is currently rated under DC 6013 as noncompensable.  A compensable rating is desired. 

Under DC 6013 open-angle glaucoma is to be rated based on visual impairment or, a minimum evaluation is to be assigned if continuous medication is required.  38 C.F.R. § 4.79, DC 6013.

Under DC 6012 angle-closure glaucoma is to be evaluated on the basis of either visual impairment due to angle-closure glaucoma or incapacitating episodes, whichever results in a higher evaluation. 

A 10 percent rating is assigned if continuous medication is required.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  Higher ratings of 40 and 60 percent are assigned for longer durations of incapacitating episodes.

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, DC 6012.

Under DC 6066, a 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DC 6066.

Ratings may also be assigned based on impairment of visual fields.  See, 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081. 

A VA examination in November 2006 did not reveal any diabetic-related eye disorders.  

During a March 2011 optometry evaluation, the Veteran was found to have narrow angle glaucoma.  Visual acuity was 20/20 in both eyes.  Medication was not prescribed.  

At a VA examination in April 2012, the Veteran was found to have narrow angle glaucoma that did not cause any impairment of visual acuity.  Visual acuity was 20/40 in both eyes.  There was no evidence of incapacitating episodes due to the eye condition.  There also was no indication that medication was used for treatment.  The examiner indicated that there were no other eye conditions, complications, symptoms or pertinent physical findings.  The examiner indicated that the Veteran had undergone laser peripheral iridotomy and there was no further risk to vision or ocular health due to the narrow angles.

Based on the evidence, the Board finds no basis for the assignment of a compensable rating for the service-connected narrow angle glaucoma.  

This condition has not manifested with a demonstrated need for continuous medication for treatment, nor has there been any evidence of incapacitating episodes.  The VA treatment records do not show use of medication and the March 2012 VA examination report specifically indicates that there have been no incapacitating episodes.  

The Veteran's narrow angle glaucoma also does not warrant a compensable rating when evaluated on the basis of his visual impairment.  Corrected visual acuity of 20/40 in both eyes, which is the Veteran's current level of acuity, warrants a noncompensable rating.  The evidence does not otherwise reflect 20/40 acuity in one of the Veteran's eyes, with acuity of either 20/50, 20/70, or 20/100 in the other eye so as to warrant a compensable rating of at least 10 percent.  See 38 C.F.R. § 4.79, DC 6066.  

The competent medical evidence also does not support a finding of any visual field loss or impaired muscle function. 

A separate, compensable rating for the Veteran's service-connected narrow-angle glaucoma associated with service-connected diabetes is not warranted under any applicable diagnostic code.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's service-connected Type I diabetes manifests with the need for insulin, diet, and regulation of activities- as well as hypoglycemic episodes that do not require hospitalization or twice-monthly visits to a diabetic provider.  The narrow-angle glaucoma manifests as part of the diabetic process, without impaired visual acuity or incapacitating episodes, or a need for continuous medication.  The rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  

With respect to the second Thun element, there is no evidence of frequent hospitalization or marked interference with employment caused by either of these disabilities.  The record shows the Veteran has not been hospitalized for his diabetes since 2005 and his glaucoma has not required hospitalization.  Although the Veteran reported that he was let go from his previous job in 2010 due to recurrent prostration from hypoglycemia, his assertion has not been substantiated with any evidence from his former employer despite being provided an opportunity to do so.  The Board further notes that during the course of the appeal, the Veteran's hypoglycemic episodes have become less frequent and mild.  He also requires infrequent visits (every three months) to his diabetic health care providers.  Such findings do not suggest a marked interference with employment due to the service-connected diabetes.

The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted. 

TDIU

The issue of entitlement to a TDIU is part of the Veteran's higher rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Nonservice-connected disabilities may not be considered in the TDIU determination.  See 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).    

The Veteran is service-connected for Type 1 diabetes rated at 40 percent; degenerative joint disease of the lumbar spine rated at 10 percent; cluster variant migraines rated at 10 percent; status post left inguinal herniorrhaphy rated at 0 percent, and hiatal hernia rated at 0 percent.  The Veteran's combined disability rating is 50 percent.  He does not meet the minimum schedular threshold requirement to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).  

Still, a TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), but is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).

The evidence does not show, nor does the Veteran assert, that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected degenerative joint disease of the lumbar spine, migraines, status post left inguinal herniorrhaphy, or his hiatal hernia.  The November 2006 VA examination report also shows that none of these disabilities caused any functional impairment with respect to the Veteran's activities or had any significant impact on his ability to work.  

Rather, in his December 2008 substantive appeal and his August 2014 Appellant's Post-Remand Brief, the Veteran asserted that his diabetes and labile blood sugars prevent him from obtaining or retaining substantially gainful employment.  At the March 2012 VA examination, he specifically reported that he last worked 18 months ago, i.e., October 2010, as a maintenance man for the school district.  He stated that he was let go due to recurrent prostration from hypoglycemia.  

Both the November 2006 and March 2012 VA examiners indicated that the Veteran's diabetes causes functional impairment and affects his ability to work.  However, neither examiner stated that the diabetes, either alone or in combination with other service-connected disabilities, actually prevents the Veteran from following or securing substantially gainful employment.  

The Veteran has not provided any private medical records or medical opinions that indicate he is prevented from following or securing substantially gainful employment due to his service-connected diabetes with narrow-angle glaucoma.

Additionally, the Board observes that VA treatment records dated since October 2010 indicate that the Veteran was performing work as a farrier after he was reportedly let go by the school district.  However, the Board is not able to determine, based on the treatment records, how often the Veteran performs such work and the amount of compensation he receives.  In other words, the Board cannot determine whether this is marginal or substantially gainful employment.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where the Veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore, 1 Vet. App. at 358.  

In December 2012 the RO contacted the Veteran and requested that he complete a VA Form 21-8940, Formal Application for Compensation Based on Unemployability and that he have his last employer complete a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits.  The Veteran and his representative did not respond to this inquiry.

The Veteran is a horse farrier by trade and the medical records reflect that he shoes horses for others, presumably for compensation.  As the Veteran failed to respond to the December 2012 request about his employment, the Board is unable to determine whether or not he has been making a living wage, as a farrier or by some other means, since October 2010 when he last reports employment as a maintenance man for his school district.  

The Board has considered the Veteran's August 2014 Appellate Brief, wherein he argued that the VA examination and VA examiner did not adequately assess his conditions which preclude him from obtaining and maintaining gainful permanent employment because of exacerbations that present with additional functional loss due to pain and field loss.  Notwithstanding the argument, it is unfortunate that due to his failure to cooperate in the development of the claims, the Board has less than adequate information in regard to the Veteran's employment history and income earned during the appeal period.

It is the Veteran's responsibility to provide sufficient information, particularly regarding his employment history in furtherance of his claim on appeal for TDIU.  

The duty to assist a claimant is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  In order for VA to process claims, individuals applying for benefits have a responsibility to cooperate with the agency in the gathering of evidence necessary to establish continuing entitlement to benefits.  See Wood, 1 Vet. App. 193.  In this case the Veteran has failed to cooperate to the full extent in the development of the claim.  

The Veteran's actions prevent the Board from making the relevant determination in this case and there simply is inadequate information upon which to conclude that he is unable to engage in substantially gainful employment.  

As the evidence does not show that the Veteran is unable to secure or maintain substantially gainful employment due to service-connected disabilities, the claim for TDIU is denied.

ORDER

An initial evaluation in excess of 40 percent for diabetes is denied.

A separate, compensable evaluation for narrow angle glaucoma associated with diabetes is denied.

Entitlement to a TDIU is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


